Citation Nr: 1736106	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  16-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with private medical care the Veteran received at St. Francis Hospital in Federal Way, Washington on November 12, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2015 decision of the Department of Veterans Affairs (VA) Northwest Network Payment Center.

The Veteran requested a videoconference hearing, which was scheduled for August 29, 2017, but he has withdrawn this request in light of the decision to withdraw his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In an August 2017 statement, and before the promulgation of a decision in the appeal, the Veteran (via his authorized representative) notified the Board that he wished to withdraw his appeal for repayment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital in Federal Way, Washington on November 12, 2014.


CONCLUSION OF LAW

The criteria for withdrawal have been met in the appeal for repayment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital in Federal Way, Washington on November 12, 2014.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

In August 2017 correspondence from the Veteran's authorized representative, the Veteran expressly withdrew his appeal with regard to the issue of repayment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital in Federal Way, Washington on November 12, 2014, prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal is dismissed for repayment or reimbursement of unauthorized medical expenses incurred at St. Francis Hospital in Federal Way, Washington on November 12, 2014.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


